Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 05, 2015

The Court of Appeals hereby passes the following order:

A15A1051. WILLIAM K. BROUGHTON et al. v. FEDERAL NATIONAL
    MORTGAGE ASSOCIATION.

      This case originated as a dispossessory proceeding in magistrate court. After
an adverse ruling, defendants William and Rochelle Broughton appealed the
magistrate court’s decision to the state court. The state court granted summary
judgment for the plaintiff, and the Broughtons, through attorney Grady Roberts, filed
this direct appeal. We, however, lack jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, the Broughtons were required to follow the discretionary appeal procedures
to obtain review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor
Mortgage Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Their failure to do
so deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            03/05/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.